Citation Nr: 1335982	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to July 1975.  He died in February 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.   

This matter was previously before the Board in April 2011 and December 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 VA Form 21-4138, the appellant stated as follows: 

I sent an Authorization for Release of Records with my last packet of documents to the Board of VA appeals.  The medical records held by Dr. Nandeeshwar contain information concerning the diagnosis of blood disorder that my late husband had.  These records are vital to the case, and I would appreciate your trying to obtain those records from Dr. Nandeeshwar's office in McKinney, TX.

In its December 2012 remand, the Board directed that VA attempt to obtain private records identified in an April 2012 VA Form 21-4142 related to a physician practicing in McKinney, Texas who treated the Veteran in February 2003.  

In a January 2013 VA Form 21-4138, the appellant stated, in pertinent part, as follows:

In response to your request for the medical records from Dr. Nandeeshwar, [the Veteran's] rheumatologist during 2003.  I have attempted, on several occasions, to obtain medical records from her office.  She had an office in Hugo, OK at that time.  She later closed that office and her office is now in McKinney, TX.  Her office staff claims that they cannot find the record from the Hugo, OK, office.  Her records would be beneficial to my claim since she is the one who ran tests on [the Veteran] and determined that he had iritis and HLA-B27 blood deficiency disease.  After her diagnosis, he returned to the VA for medication for these issues.  I would go to her office, but do not have the means to travel to McKinney to obtain medical records. Perhaps a call from your office directly to the Dr. Nandeeshwar would be helpful.

In September 16, 2013 correspondence, the AMC notified the appellant that it was unable to locate the Veteran's original VA file and was rebuilding it.  (The original file is now associated with the rebuilt file.)  The AMC requested that the appellant submit a VA Form 21-4142 for any private physician so that VA could attempt to obtain pertinent treatment records.  

In a September 25, 2013 VA Form 21-4138, the appellant stated that she was sending VA a second copy of the data and documents previously sent.  She also stated that if VA does not receive record from Dr. Nandeeshwar to "please advise before sending this claim for final adjudication.  I am once again asking for their records to be forwarded to your office."

In a supplemental statement of the case (SSOC) dated on September 25, 2013, the AMC informed the claimant that if Dr. Nandeeshwar informed her that the Veteran's records are unavailable, the AMC would not be able to obtain them either.

In an October 2013 VA Form 21-4138, the appellant stated that Dr. Nandeeshwar's office did not inform her that the treatment records were unavailable; the office simply did not respond to her multiple written and phone requests for the records.

Based on the appellant's assertions, it seems somewhat unlikely that VA will be able to obtain 2003 treatment records from Dr. Nandeeshwar; however, under 38 C.F.R. § 3.159, VA generally has a duty to make one initial request, and a follow-up request if records are not received, unless it looks like a follow-up request would be futile.  It appears that VA has never made the initial request for requests from Dr. Nandeeshwar despite the claimant's submission of a VA Form 21-4142, and her repeated requests for VA to assist her in obtaining records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Nandeeshwar for records in 2003.  After obtaining a completed VA Form 21-4142, attempt to obtain all identified pertinent medical records.

2.  Thereafter, if, and only if, additional pertinent clinical records are received, make arrangements with the clinician who provided the May 2013 opinion, or another clinician if he is not reasonably available, for a supplemental opinion, which includes consideration of the newly received records, on the issue of whether VA's hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  

3.  Thereafter, readjudicate the issue on appeal of with consideration of all additional evidence received.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


